Name: Commission Regulation (EEC) No 2051/82 of 27 July 1982 amending Regulation (EEC) No 3573/81 as regards the export of ash and residues of copper and copper alloys
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 219/40 28 . 7 . 82Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2051/82 of 27 July 1982 amending Regulation (EEC) No 3573/81 as regards the export of ash and residues of copper and copper alloys of exports since the beginning of 1982 would indicate the need to amend the allocation of the quota among the Member States for the remainder of 1982 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administration Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common procedure for administering quantitative quotas ('), and in particular Article 2 thereof, Whereas , under Council Regulation (EEC) No 3568 /81 (2), exports of ash and residues of copper and copper alloys were made subject to a Community quantitative export quota ; whereas this quota was allo ­ cated among the Member States by Commission Regu ­ lation (EEC) No 3573/81 (3) ; Whereas an examination of the market in the Community for the products in question and a study HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 3573/81 is hereby amended as follows in respect of the allocation of the Community quantitative export quota for ash and resi ­ dues of copper and copper alloys among the Member States : (tonnes) CCT heading No Description Quantity ex 26.03 Ash and residues of copper and copper Germany 7 700 alloys France 5 000 Italy 2 850 Benelux 1 150 United Kingdom 2 400 Denmark 700 Ireland  Greece 500 + Community reserve 2 000 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1982 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 124, 8 . 6 . 1970 , p . 1 . ( 2) OJ No L 357, 12 . 12 . 1981 , p . 7 . (') OJ No L 357, 12 . 12 . 1981 , p . 15 .